905 F.2d 1528Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Muhammad Jalal Deen AKBAR, Plaintiff-Appellant,v.BUTNER FEDERAL CORRECTIONAL INSTITUTION MENTAL HEALTHDIVISION;  Sally Luann Johnson, Doctor;  DoctorGimenez, Defendants--Appellees.
No. 89-7227.
United States Court of Appeals, Fourth Circuit.
Submitted March 16, 1990.Decided May 18, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (C/A No. 89-640-CRT)
Muhammad Jalal Deen Akbar, appellant pro se.
Samuel Thomas Currin, United States Attorney, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before MURNAGHAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Muhammad Jalal Deen Akbar appeals from the district court's order dismissing his complaint.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Akbar v. Butner FCI Mental Health Div., CA-89-640-CRT (E.D.N.C. Nov. 9, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 If Akbar is actually ordered to take antipsychotic drugs against his will, he may have a claim under the Supreme Court's recent decision in Washington v. Harper, 58 U.S.L.W. 4249 (U.S. Feb. 27, 1990) (No. 88-599).  He may challenge that action at that time